Case 1:18-cv-24594-CMA Document 4 Entered on FLSD Docket 11/02/2018 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 18-24594-CIV-ALTONAGA/Goodman

 ELGIN HILLIARD, SR.,

        Plaintiff,
 v.

 CITY OF HIALEAH, et al.,

       Defendants.
 __________________________/

                                             ORDER

        THIS CAUSE came before the Court on the Clerk’s notice regarding the outstanding

 Filing Fee [ECF No. 3], filed November 2, 2018. The Notice explains Plaintiff, Elgin Hilliard,

 Sr. has failed to pay the filing fee of $400.00 owed for filing a civil case [ECF No. 1], entered

 November 1, 2018.

        Accordingly, it is

        ORDERED AND ADJUDGED that on or before November 5, 2018, Plaintiff shall

 remit the $400.00 in fees to the Clerk and file a notice of compliance notifying the Court of such

 remittance.

        DONE AND ORDERED in Miami, Florida, this 2nd day of November, 2018.



                                                        _________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
